DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US Pub No. 2010181203), in view of Kim et al (US Pub No. 20150123084), in view of Cheng et al (US Pub No. 20080171409)


 	With respect to claim 1, Yamazaki et al discloses : a substrate (100,Fig.7); a light emitting diode (121,Fig.7) disposed above the substrate; a first transistor (102a,Fig.7) disposed above the substrate and comprising: a first semiconductor (111,Fig.7); a gate electrode (113,Fig.7) disposed above the first semiconductor; and a first drain electrode (119,Fig.7) electrically connected to the first semiconductor (Fig.7), wherein the first drain electrode is electrically connected to  the light emitting diode (Fig.7); and a second transistor (101,Fig.7) disposed above the substrate and comprising: a second semiconductor (110,Fig.7) ; and a second drain electrode (117,Fig.7); wherein the second drain  electrically connected to the second semiconductor (Fig.7), wherein the second drain electrode is electrically  connected to 

 	With respect to claim 5, Kim et al discloses wherein the second light shielding element is the second gate electrode of the second transistor (Fig.4, light shielding object can be any element including polysilicon, it does not say anything about how much of the light is blocked). 




 	With respect to claim 7, Yamazaki et al discloses wherein the capacitor has two  capacitor electrodes (Fig.2), and one of the capacitor electrodes is electrically connected to the gate electrode of the first transistor (Fig.2).

 	With respect to claim 8, Yamazaki et al does not explicitly disclose wherein the other of the capacitor electrodes is made of the same material of the oxide semiconductor. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Yamazaki et al such that capacitor electrodes is made of the same material of the oxide semiconductor, in order to shorten the process time, by not requiring changing of target material in deposition chamber. 



 	
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US Pub No. 2010181203), in view of Cheng et al (US Pub No. 20080171409), in view of Kim et al (US Pub No. 20150123084), in view of Lee et al (US Patent No. 9356087).

 	With respect to claim 2, Yan wherein the second drain electrode is electrically connected to the gate electrode of the first transistor via a metal bridge. On the other hand, Lee et al discloses that two conducting electrode are connected to each other via a bridge is used to connect (Col20). It would have been obvious to one of ordinary skill in the art at the time of .

Claim 3is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US Pub No. 2010181203), in view of Kim et al (US Pub No. 20150123084), in view of Cheng et al (US Pub No. 20080171409), in view of Ming et al (US Pub No. 20160246427).


 	With respect to claim 3, Yamazaki et al does not explicitly disclose wherein the display device comprises a first light shielding element disposed under the first semiconductor. On the other hand, Ming et al discloses wherein the display device comprises a first light shielding element (9,Fig.2) disposed under the first semiconductor (102,Fig.2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Yamazaki et al according to teachings of Ming et al such that light blocking layer is formed under the device in order to reduce light interference from the bottom of the device.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US Pub No. 2010181203), in view of Kim et al (US Pub No. 20150123084), in view of Cheng et al (US Pub No. 20080171409), in view of Akimoto (US Pub No. 20130288426).


 	The arts cited above do not explicitly disclose wherein the first transistor comprises a first bottom gate electrode disposed under the first semiconductor. On the other hand, Akimoto wherein the first transistor comprises a first bottom gate electrode (205,Fig.2) disposed under the first semiconductor (2076,Fig.2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Akimoto such that the first transistor has both top and bottom gate electrodes in order to better control the channel region. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3,5-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895